Opinion by
Wickham, J.,
Samuel Fitler died in 1879. At the time of his death, his son George owed him $2,000, secured by four bonds of $500 each. George died in 1884 leaving the bonds unpaid. His widow, Sarah, took out letters of administration on his estate, and in September, 1887, filed her first and final account showing a balance nominally in her hands of $478.51.
When the usual proceedings to make formal distribution were had in the orphans’ court, the administratrix proved that she had, by way of anticipation, paid to David, John, William, and Franklin Fitler, at their joint request, each $100, about the year 1890. These, her husband’s brothers, were the only persons entitled as the heirs of Samuel Fitler, and as there were no creditors of his estate, they might legally divide it without administration. “No doubt the personal estate of a decedent vests in the administrator, but in trust for creditors and heirs or legatees. The mere legal estate passes to the administrator, the equitable descends upon the parties entitled to distribution. If there be no creditors, the heirs have a complete equity in the *368property, and if they choose, instead of taking letters of administration, to distribute it by arrangement made and executed amongst themselves, where is the principle which forbids it ? ” Walworth v. Abel, 52 Pa. 370 ; Weaver v. Roth, 105 Pa. 408.
At the time these payments were made, the heirs surrendered to Sarah one of the bonds, because of the money paid them, and gave her another for services rendered her husband’s mother during the last years of her life. The debt was thus reduced to $1,000.
In 1895, David Filler took out letters of administration on the estate of Samuel, his father, and brought suit in the common pleas for the $1,000 against Sarah Fitler and her children, heirs of George, with a view' evidently to obtain a lien on George’s real estate. He succeeded only in securing judgment against Sarah as administratrix, having delayed too long in instituting proceedings to reach the land. This judgment was presented in the orphans’ court by David, who claimed that Sarah should be required to pay thereon the whole amount of the balance of $478.51 shown by her account. The learned auditing judge very properly, as we think, held that the $400 advanced earlier should be regarded as a partial distribution, and that therefore only the sum of $78.51 remained actually unpaid. This amount, less the clerk’s fee, was awarded to the judgment.
To have sustained David’s contention would have resulted in compelling George’s administratrix to pay the $400 twice to the heirs of Samuel, and made her liable for $878.41 instead of the true balance shown by her account.
But it is contended, for the appellant, that there was not sufficient evidence to justify the court in holding that there were no creditors of Samuel’s estate to whom David as administrator might be liable. We think the circumstances amply warranted the learned auditing judge’s conclusion. Samuel died May 29, 1879, and no letters of administration were taken out on his estate until February 18,1895, and it does not appear that they were issued at the instance of any creditor. So far as we can see, they were secured by David merely to qualify himself to bring suit against George’s estate. It is not likely that if Samuel were indebted, at the time of his decease, his creditors would have permitted his estate to go unadministered for nearly six*369teen years. The audit of Sarah’s account took place on February 8, 1897, nearly eighteen years after Samuel’s death. In the absence of any evidence or even intimation, at the audit, that any unpaid debts existed against Samuel’s estate, the learned auditing judge, looking at all the circumstances, rightly assumed that they constituted prima facie proof that there were no such debts.
The appellant’s position that Sarah purchased the two bonds from the heirs is not sustainable.
We have carefully considered all the assignments of error, in connection with the argument of the appellant’s counsel, and deem none of them tenable.
Decree affirmed at the cost of appellant.